SWING, J.
This cause is here on error to the judgment of the court of common pleas. The only question of issue arises out of the construction to be given to the will of August W. Frank, deceased.
It seems to us that the contention of the testator is clearly expressed to the effect that the said Margaretta M. Frank was to receive only the one-third of the income arising from the leal estate, situate in the city of Cincinnati, and that she was only to receive one-third of the proceeds of the sale of real estate which lies outside of the city of Cincinnati and which said real estate was directed by said will to be sold. The property «old which is in dispute was property lying within the city, as far as the provision of the will is concerned. It was such at the time of the death of the testator, although afterwards it was sold not under the terms of the will, but under the provisions of the statute, and the proceeds became impressed w'th the same character as the land which was sold. IfcThe judgment of the oourt of common pleas being in accordance with this holding, the same will be affirmed.